DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 05/28/2021, claims 1, 17, 20 and 22-23 have been amended, and claims 25-27 are new. Currently, claims 1-27 are pending.

Claim Objections
Claim 17 is objected to because of the following informalities:  there is lack of antecedent basis for the recitation of “the first support member” and “the second support member”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), further in view of Saylor et al. (US 20110225709 A1).
Regarding claim 1, Trutna teaches a head-mounted display to be worn by a user, comprising: a housing that defines an eye chamber and a peripheral portion that extends around the eye chamber.; (Fig. 2 and 3 show a HMD with housing 205, with peripheral portion that is under the liner 225 that are around the electronic display 115. Para 33)
a compressible foam structure that is connected to the peripheral portion of housing, extends around the eye chamber, reduces light from an outside environment 
However Trutna does not teach a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user.
However Saylor teaches a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user. (Para 197-198.  Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, 462 is analogous to the housing, and the 464 is analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member.. )


Regarding claim 2, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Trutna and Saylor in combination further teaches wherein the support member includes a primary portion that is elongate in a lateral direction of the housing, is embedded in the compressible foam structure and includes the front surface against which the compressible foam structure can be compressed. (Please see rejection for claim 1 as Trutna already teaches the compressible material, which is supported by the support member for Saylor which means the support member serves as a reaction surface for compression of the compressible material. And 466 and part of the 464 is the support. Figs.20A-22B shows the support member elongated in the lateral direction.)


However Trutna and Saylor do not teach wherein the support member is not compressible.
However Saylor already teaches that the support member is used to accomplish a rotatable motion. (Para 197-199)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor to teach wherein the support member is not compressible to produce the predictable result of providing a rotatable motion with the support member being not compressible as the support member being not compressible would be able its intended purpose which means that the support member being not compressible is simply a design choice as the choosing of a not compressible support member would be able to accomplish the function as described by Saylor.

Regarding claim 4, Trutna and Saylor already teach the head-mounted display of claim 1, 
However Trutna and Saylor do not teach wherein the support member is rigid.
However Saylor already teaches that the support member is used to accomplish a rotatable motion. (Para 197-199, 290 which shows that the support member is rigid.)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor to teach wherein the support member is rigid to produce the predictable result of providing a rotatable motion with the support member being not compressible as the support member would be able its intended 

Regarding claim 5, Trutna and Saylor already teach the head-mounted display of claim 1,
And Saylor further teaches wherein the support member is rotatable relative to the housing. (Para 197-199, Figs. 22A-22B)

Regarding claim 6, Trutna and Saylor already teach the head-mounted display of claim 1,
And Saylor further teaches wherein the support member is translatable relative to the housing. (Para 197-199, Figs. 22A-22B)

Regarding claim 7, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Saylor further teaches wherein the support member is connected to the housing by a hinge that is disposed in the compressible foam structure. (Para 197-198.  Figs. 22A-22B.  The material that the hinge connected is part of the hinge.)

	Regarding claim 14, Trutna and Saylor already teach the head-mounted display of claim 1, 


Regarding claim 16, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Trutna further teaches the head-mounted display further comprising: a headband that is connected to the housing and configured to support the housing relative to the user;  (Fig. 2. Band 210. Para 31)
one or more display devices that are operable to display content; (Para 31. Fig. 3: display 115
and electronic components that are operable to cause the content to be displayed by the one or more display devices, (Para 26-27)
However Trutna does not teach wherein the support member is rotatable relative to the housing.
However Saylor teaches wherein the support member is rotatable relative to the housing. (Para 197-198.  Figs. 22A+22B shows movable support member 402+466 and part of 464 I material 464 form a connection)


Regarding claim 17, Trutna teaches a head-mounted display to be worn by a user, comprising: a housing that defines an eye chamber and a peripheral portion that extends around the eye chamber; (Fig. 2 and 3 show a HMD with housing 205, with peripheral portion that is under the liner 225 that are around the electronic display 115. Para 33)
and a foam face seal extends around the eye chamber including a front portion, wherein the foam face seal is connected to the peripheral portion of the housing, the foam face seal extends around the eye chamber, the foam face seal reduces light from an outside environment that enters the eye chamber. (Fig. 2 and 3: liner 225 with the front portion and the rear portion that is on the body which are the different sides. Para 33 shows foam seal 225)
However Trutna does not teach a first seal support member that is connected to the peripheral portion of the housing to allow motion of the first seal support member relative to the housing and defines a first adjustable reaction surface, wherein a lateral width of the first adjustable reaction surface of the first support member is at least twenty-five percent of a lateral width of the housing; a second seal support member that is connected to the peripheral portion of the housing to allow motion of the second seal 
However Saylor teaches a first seal support member that is connected to the peripheral portion of the housing to allow motion of the first seal support member relative to the housing and defines a first adjustable reaction surface, wherein a lateral width of the first adjustable reaction surface of the first support member is at least twenty-five percent of a lateral width of the housing; a second seal support member that is connected to the peripheral portion of the housing to allow motion of the second seal support member relative to the housing and defines a second adjustable reaction surface, wherein a lateral width of the second adjustable reaction surface of the second support member is at least twenty-five percent of a lateral width of the housing; and a foam face seal including a front portion and an interior surface that is positioned adjacent to the first adjustable reaction surface of the first seal support member and the 
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna with Saylor to teach a first seal support member that is connected to the peripheral portion of the housing to allow motion of the first seal support member relative to the housing and defines a first adjustable reaction surface, 

Regarding claim 18, Trutna and Saylor already teach the head-mounted display of claim 17, 
And Trutna and Saylor further teach wherein the foam face seal includes an upper portion that is located above the eye chamber, the first seal support member is located in a left side of the upper portion of the foam face seal and the second seal 

Regarding claim 19, please refer to the rejection for claim 17 as Saylor already teach two support members as shown in Fig. 20A, and the hinge is in the face seal. The material that the hinge connected is part of the hinge.

Regarding claim 20, Trutna teaches a head-mounted display to be worn by a user, comprising: a housing; a support member connected to the housing, the support member having a front surface, wherein the front surface of the support member is formed from a rigid material; (Fig. 2 and 3 show a HMD with housing 205, with peripheral portion that is under the liner 225 that are around the electronic display 115. Para 33. The support member is the surface part that the liner sits on which is rigid)
a sensor located directly on the front surface of the support member to maintain a consistent distance between the sensor and the user; and a foam face seal including a front portion configured for contact with the user and an interior surface that is positioned adjacent to the front surface of the support member, wherein the foam face seal is formed from a compressible foam structure, (Fig. 2 and 3 show a HMD with housing 205, with peripheral portion that is under the liner 225 that are around the electronic display 115. Para 33. Sensor 165 and the surface it sits on is part of the support member.)

However Saylor teaches the front surface of the support member defines an adjustable reaction surface for the foam face seal so that the foam face seal can be compressed between the user and the front surface of the support member when the user contacts the front portion of the foam face seal. (Para 197-198.  Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, 462 is analogous to the housing, and the 464 is analagous to the foam structure and housing surface part of Trutna it sits on, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member. And there are two support members as shown in Figs. 20A-22b.  The foam and its attached surface is connected to the housing through the support.  The first and second seal support member is the equal half part of the foam and its attached surface close to the housing which connects to the housing through the support and as shown in Fig. 3 of Trutna shows that the each adjustable reaction surface is at least 25% of the lateral width of the housing. )
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna with Saylor to teach he front surface of the support member defines an adjustable reaction surface for the foam face seal so that the foam 

Regarding claim 21, refer to the rejection for claim 1. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Eastwood (US 20180292660 A1).
Regarding claim 8, Trutna and Saylor already teach the head-mounted display of claim 7,
However Trutna and Saylor do not teach wherein the hinge includes a first hinge part that is connected to a second hinge part by a pin.
However Eastwood teaches wherein the hinge includes a first hinge part that is connected to a second hinge part by a pin. (Para 46-47)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Eastwood to teach wherein the hinge includes a first hinge part that is connected to a second hinge part by a pin in order to produce the predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by adopting the hinge configuration as taught by Eastwood for connection between the support member and the compressible material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Lau (US 20170223161 A1).
Regarding claim 9, Trutna and Saylor already teach the head-mounted display of claim 7, 
However Trutna and Saylor do not teach wherein the hinge includes a living hinge.
However Lau teaches wherein the hinge includes a living hinge. (Fig.2. Para 21)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Lau to teach herein the hinge includes a living hinge in order to produce the predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by adopting the hinge configuration as taught by Eastwood for connection between the support member and the compressible material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Moore et al. (US 20160078278 A1).
Regarding claim 10, Trutna and Saylor already teach the head-mounted display of claim 7, 
However Trutna and Saylor do not teach wherein the hinge includes an actuator that is operable to apply tactile feedback.

Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Moore to teach wherein the hinge includes an actuator that is operable to apply tactile feedback in order to provide haptic feedback to the user which would further enhance the functionality of the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), further in view of Sherlock (US 20140191941 A1).
Regarding claim 11, Trutna and Saylor already teach the head-mounted display of claim 1, 
However Trutna and Saylor do not teach wherein the support member is connected to the housing by a ball joint.
However Sherlock teaches connection method of ball joint. (Para 40)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Sherlock to teach wherein the support member is connected to the housing by a ball joint in order to produce the predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by adopting the hinge configuration as taught by Sherlock for connection between the support member and the compressible material.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), in view of Connor (US 20150366504 A1), further in view of Brav et al. (US 20170011602 A1)
Regarding claim 12, Trutna and Saylor already teach the head-mounted display of claim 1, 
And Saylor already teaches wherein the support member is connected to the housing by a hinge that provides movement in order to fit to the face of the user. (Para 197-198.  Figs. 22A+22B shows movable support member 402+466 and part of 464 I material 464 form a connection)
However Trutna and Saylor do not teach (i) wherein the support member is connected to the housing by a actuator that is controllable to adjust the support member.
(ii) the actuator is a linear actuator.
However, regarding to the aforementioned feature (i),
Connor teaches wherein the support member is connected to the housing by a actuator to adjust the support member. (Para 171, 368. So one side of the channel is analagous to the housing, and the other side is compressible material.  The support member is adjusted as it connected to the actuator and is actuator by the actuator.)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Connor to teach wherein the support member is connected to the housing by a actuator in order to produce the predictable result of better conformity the support member to the contour of face in order to provide 
However, regarding to the aforementioned feature (i),
However Brav further teaches linear actuator.  (Para 128)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna, Saylor and Connor with Brav to teach the actuator is a linear actuator in order to produce the predictable result of e predictable result of better conformity the support member to the contour of face in order to provide a better fit by using the movable support member by using the linear actuator as taught by Brav to allow the movement of the compressible material.

Regarding claim 13, Trutna, Saylor and Connor with Brav already teach the head-mounted display of claim 12, 	
And Brav further teaches wherein the linear actuator is controllable to apply tactile feedback. (Para 71, 128). 

Claim 15 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Trutna et al. (US 20160216760 A1), in view of Saylor et al. (US 20110225709 A1), effective in view of Pollard et al. (US 20190235623 A1)
Regarding claim 15, Trutna and Saylor already teach the head-mounted display of claim 1, 
However Trutna and Saylor do not teach wherein the compressible foam structure includes: a first connecting portion directly connected to the housing; and a  
However Pollard teaches that the peripheral edge of the housing should be sealed to avoid light interference. (Para 63)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor wit Pollard to teach wherein the compressible foam structure includes: a first connecting portion directly connected to the housing; and a second connecting portion directly connected to the housing, wherein the front portion of the compressible foam structure extends from the first connection portion to the second connecting portion by sealed the area from the housing to the foam in order to properly seal the HMD to enhance the user experience of the HMD.

Regarding claim 22, refer to rejection for claim 1, 15 and 25 in combination as the foam seal around the housing as shown in the rejection for claim 15 and the support member would be extended in a lateral direction as shown in the rejection for claim 25.  (Saylor: Para 197-198.  Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, 462 is analogous to the housing, and the 464 is analagous to the foam structure and housing surface part of Trutna it sits on, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam 

Regarding claim 23, Trutna, Saylor and Pollard already teach the head-mounted display of claim 22, 
And Trutna, Saylor and Pollard in combination further teach wherein the support member includes a front surface that extends from the first lateral end of the support member and the second lateral end of the support and is positioned adjacent to the an interior surface of the foam face seal, and the front portion of the foam face seal is position between the front surface of the support member and user. (Saylor: Para 197-198.  Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, 462 is analogous to the housing, and the 464 is analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member. And there are two support members as shown in Figs. 20A-22b.  Please note that the support member can be consider to have a middle section between the first and second lateral of the support. See rejection for claim 25)

Regarding claim 24, refer to rejection for claims 22 and 7 as Trutna already teaches a headband and the display device as shown in Fig. 2 and paragraph 17, 26-27.

	Regarding claim 25, Trutna and Saylor already teach the head-mounted display of claim 1, 
 And Saylor further teach wherein the front surface of the support member is a laterally elongate surface and extends in a lateral direction of the housing between a first lateral end of the support member and a second lateral end of the support member. (Para 197-198.  Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, 462 is analogous to the housing, and the 464 is analagous to the foam structure and housing surface part of Trutna it sits on, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member. And there are two support members as shown in Figs. 20A-22b.  The foam and its attached surface is connected to the housing through the support.  The first and second seal support member is the equal half part of the foam and its attached surface close to the housing which connects to the housing through the support and as shown in Fig. 3 of Trutna shows that the each adjustable reaction surface is at least 25% of the lateral width of the housing. )

However Pollard teaches that the peripheral edge of the housing should be sealed to avoid light interference. (Para 63)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Pollard to teach wherein the front surface of the support member is a laterally elongate surface that is located inside the compressible foam structure and extends within the compressible foam structure in a lateral direction of the housing between a first lateral end of the support member and a second lateral end of the support member for engagement with the compressible foam structure in order to properly seal the HMD to enhance the user experience of the HMD which means that the support member can be wrapped inside the foam as long as the foam surround the periphery to seal the contact.

	Regarding claim 26, Trutna, Saylor and Pollard already teach the head-mounted display of claim 25,
And Trutna, Saylor and Pollard further teach wherein a lateral width of the front surface of the support member is at least twenty-five percent of a lateral width of the housing. (Para 197-198.  Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, 

	Regarding claim 27, Trutna, Saylor and Pollard already teach the head-mounted display of claim 15, 
And Trutna, Saylor and Pollard in combination further teach wherein the first connecting portion, the second connecting portion, and the front portion of the compressible foam structure cooperate to define a space inside the compressible foam structure, and the support member is located inside the space. (Para 36. The support is inside the space as the wrapped around by the foam. See rejection for claim 25)

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. 	

Applicant disagrees with the findings made in the Office Action regarding the content of Saylor as applied to claim 1, because the findings are unsupported. For example, the Office Action states: “Saylor teaches a support member that is disposed in the compressible foam structure.” (Office Action, at p. 4). The Office Action further states “Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection. In this case, 462 is analogous to the housing, and the 464 is analagous [sic] to the foam structure.” (Office Action, at pp. 4-5).
The finding that “Saylor teaches a support member that is disposed in the compressible foam structure” (Office Action, at p. 41s not supported by Saylor and is instead expressly contradicted by Saylor. In particular, the Office Action finds that “rotatable segment 466” of Saylor is disposed in the “Posterior Module 466” of Saylor to justify combining Saylor and Trutna. (Office Action, at p. 4). Saylor discloses “a rotatable segment 466 that is rotatably coupled to both the anterior module 462 and the posterior module 464.” (Saylor, at para. 197). This disclosure of the structures being “rotatably coupled” explicitly contradicts the finding made in the Office Action. FIGS. 22A-22B also clearly contradict the finding made in the Office Action as it does not depict rotatable segment 466 as being disposed in the posterior module 464. 

As explained above, there is no basis for combining Trutna and Saylor in a manner that results in "a support member that is disposed in the compressible foam structure," because Trutna and Saylor do not teach or suggest this. For the same reason, the combination of Trutna and Saylor cannot be found to teach or suggest the features stated in claim 1 with respect to the support member, such as the support member having a "front surface positioned adjacent to an interior surface of the compressible foam structure so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user."
Examiner finds the argument not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Trutna already teaches HMD with foam liner as shown in Figures 2 and 3 and paragraph 33, and then Trutna is brought into to teach the limitation of  “a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member.  The fact that the foam piece is homogenous or not, has no effect on the rejection of claim 1 as Examiner already clearly laid out the rejection as shown in the is paragraph.
Regarding argument for claim 17, please refer to Examiner’s response above and Examiner’s rejection provided for claim 17 as the argument is merely conclusory.
	On page 13-14, applicant alleged that “Claim 20 is amended to include a support member connected to the housing, the support member having a front surface, wherein the front surface of the support member is formed from a rigid material. The amendment is supported at least by paragraph 41. Claim 20 is also amended to include also include "a sensor located directly on the front surface of the support member to maintain a consistent distance between the sensor and the user." 
The Office Action identifies deformation sensor 165 of Trutna and alleges that it would be located as claimed if combined with Saylor. (Office Action, at p. 13). 
Any person of ordinary skill in the art would understand that the deformation sensor 165 of Trutna must be able to deform in order to function. Trutna supports this, stating, 
Trutna teaches that the deformation sensors are connected to the liner. The finding that the sensors would be located on the support member, as combined, is not supported by any evidence. Neither reference teaches or suggests the sensor location as claimed. 
There is no rationale presented explaining why a person of ordinary skill in the art would place the deformation sensors 165 on a support member. Applicant submits that doing so would render the deformation sensors inoperable. This finding is supported at least by paragraphs 21 and 33 of Trutna. Therefore, the modification would not be made by a person of ordinary skill in the art. 
If the rejection is maintained, Applicant respectfully requests that the Examiner explain how the deformation sensor 165 of Trutna would be functional to capture deformations of the liner 225 (Trutna, at para. 33) if the sensor were located directly on the front surface of the support member, wherein the front surface of the support member is formed from a rigid material.”
Examiner finds the argument not persuasive as shown in the rejection for claim 17 as the sensor is strain gauge which can sense deformation as shown in paragraph 33 of Trutna and be embedded and not in direct contact with face.

The Office Action has taken a broad and general statement regarding sealing, and from this, concluded that a specific structure is obvious, despite the fact that none of the references teach or suggest the features of the claim. There is no reasonable combination of the references by which the teaching from Pollard that the peripheral housing should be sealed would result in the specific structure recited in claim 15. Pollard lacks the first and second connecting portions of claim 15 as well as the structural relationship between the first and second connecting portions and the front portion as recited in claim 15.”
Examiner finds the argument not persuasive. As shown in the rejection for claim 15, paragraph 63 of Pollard teaches that the peripheral edge of the housing should be sealed to avoid light interference. Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor with Pollard to teach wherein the compressible foam structure includes: a first connecting portion directly connected to the housing; and a second connecting portion directly connected to the housing, wherein the front portion of the compressible foam structure extends 
On pages 16-17, applicant alleged that “Claim 22 includes "a support member that is located inside the foam face seal" and is amended to state that the support member "extends in a lateral direction of the device housing 
between a first lateral end of the support member that is engaged with the foam face seal and a second lateral end of the support member that is engaged with the foam face seal." The amendment is supported at least by paragraphs 36-51 and FIGS. 4-5C of the Application. 
Applicant submits that the combination of Trutna and Saylor is based on incorrect findings of fact, as explained with respect to claim 1. Therefore, the rejection is improper. 
Applicant submits that Pollard is duplicative of Trutna and therefore does not address the deficiency of Trutna and Saylor. 
Applicant submits that even if the combination were proper, the combination does not result in "a support member that is located inside the foam face seal" and that "extends in a lateral direction of the device housing between a first lateral end of the support member that is engaged with the foam face seal and a second lateral end of the support member that is engaged with the foam face seal." Instead, the Office Action appears to identify the support member as the "rotatable segment 466" of Saylor, which 
Applicant further submits that even if the combination were proper, the combination does not result in "a support member that is located inside the foam face seal" and that "is configured to move with respect to the device housing to cause compression of a front portion of the foam face seal in accordance with geometric features of a face of the user so that the foam face seal conforms to the geometric features of the face of the user in an area around the user's eyes so that the foam face seal is able to restrict entry of light into the eye chamber of the device housing while the content is being displayed to the user by the one or more display devices." Instead, the Office Action appears to identify the support member as the "rotatable segment 466" of Saylor, which attaches to the alleged face seal (posterior module 464 of Saylor) at a rotating connection and therefore does not teach or suggest the claimed subject matter.”
Examiner finds the argument not persuasive.  As shown in the rejection for claim 25 which is reference in the rejection of claim 22 that as shown in paragraphs 197-198.  Figs. 22A+22B of Saylor that there is movable support member 466 and part of 464 which is include a front surface and material 464 form a connection.  In this case, 462 is analogous to the housing, and the 464 is analagous to the foam structure and housing surface part of Trutna it sits on, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member. And there are two support members  support member can be wrapped inside the foam as long as the foam surround the periphery to seal the contact.
Regarding the argument for claims 24-26, please refer to their respective rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANG LIN/           Primary Examiner, Art Unit 2626